Case 1:20-cv-00842-JRS-TAB Document 1-3 Filed 03/16/20 Page 1 of 4 PagelD #: 21

Exhibit C
Case 1:20-cv-00842-JRS-TAB peor ZovF-cT6EGt765/2° Page 2 of 4 PagelD #ied:A/29/2020 9:36 A

Johnson Superior Court 1 Johnson County, Indier
STATE OF INDIANA _ ) IN THE JOHNSON COURT
COUNTY OF JOHNSON ™ CAUSE NO.
DEBRA TUMLINSON
VS.
SERGE PILON and |

GORSKI BULK TRANSPORT, INC.

COMPLAINT FOR DAMAGES

Comes now the Plaintiff, Debra Tumlinson, by counsel, Bradford J. Smith of Ken Nunn
Law Office, and for her cause of action against the Defendants, Serge Pilon and Gorski Bulk
Transport, Inc., alleges and states as follows:

STATEMENT AND JURISDICTION

L. This is a clear liability collision in which Defendants' 2019 Freightliner tractor and
attached trailer was negligently driven by Serge Pilon causing a collision with the vehicle driven
by Plaintiff, Debra Tumlinson. Asa result of the collision, Plaintiff has incurred medical expenses,
property damage including, but not limited to, diminished value, and other special expenses in an
amount to be proven at trial of this cause.

2. Jurisdiction and venue are appropriate in Johnson County, Indiana, as said collision
occurred within the boundaries of Johnson County, State of Indiana.

FIRST CAUSE OF ACTION
NEGLIGENCE OF SERGE PILON

3. Plaintiffrealleges and incorporates herein by reference paragraphs | through 2 above
as if fully restated verbatim.

4. On or about October 23, 2019 Defendant Serge Pilon negligently drove a
tractor-trailer striking the vehicle driven by Plaintiff, Debra Tumlinson.

5. Defendant Serge Pilon had a duty to operate his tractor trailer in a safe and
reasonable manner.

6. Defendant Serge Pilon failed in the above mentioned duties and is therefore
Case 1:20-cv-00842-JRS-TAB Document 1-3 Filed 03/16/20 Page 3 of 4 PagelD #: 23

negligent.
7. Defendant Serge Pilon’s negligence was the direct and proximate cause of Plaintiffs
injuries.

8. Plaintiff Debra Tumlinson’s injuries and damages are permanent.

9. Plaintiff, Debra Tumlinson, has incurred medical bills for the treatment of her

injuries directly resulting from this collision.
10. Asadirect and proximate result of Serge Pilon's negligence, Debra Tumlinson has
experienced physical and mental pain and suffering, property damage including, but not limited

to, diminished value, and has lost the ability to perform usual activities, resulting in a diminished
quality of life.

SECOND CAUSE OF ACTION
NEGLIGENCE PER SE OF SERGE PILON

11. Plaintiff realleges and incorporates herein by reference paragraphs | through 10
above as if fully restated verbatim.

12. Serge Pilon violated state and federal statutes and regulations including but not
limited to Title 9 of the Indiana Code.

13. Defendant Serge Pilon’s statutory violations directly and proximately caused
Plaintiff's damages and injuries.

14. Defendant Serge Pilon is negligent per se based on these statutory and regulatory
violations.

THIRD CAUSE OF ACTION

RESPONDEAT SUPERIOR OF GORSKI BULK TRANSPORT, INC.

15. Plaintiff realleges and incorporates herein by reference paragraphs | through 14
above as if fully restated verbatim.

16. Defendant Serge Pilon was the employee, agent, servant, or independent
contractor for Gorski Bulk Transport, Inc. Accordingly, Gorski Bulk Transport, Inc. is
vicariously liable for the acts of Defendant Serge Pilon for the causes of action above.

WHEREFORE, the Plaintiff, Debra Tumlinson, by counsel Bradford J. Smith of Ken
Case 1:20-cv-00842-JRS-TAB Document 1-3 Filed 03/16/20 Page 4 of 4 PagelD #: 24

Nunn Law Office, demands judgment against the Defendants, Serge Pilon and Gorski Bulk
Transport, Inc. for permanent injuries in a reasonable amount to be determined at the trial of
this cause, for medical expenses, property damage including, but not limited to, diminished
value,and other special expenses, court costs and all other just and proper relief in the premises.

KEN NUNN LAW OFFICE

BY:

s/ Bradford J. Smith

Bradford J. Smith, #22783-47
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
Phone: (812) 332-9451

Fax: (812) 331-5321

E-mail: brads@kennunn.com

REQUEST FOR TRIAL BY JURY

Comes now the plaintiff, by counsel, Ken Nunn Law Office, and requests that this

matter be tried by jury pursuant to Trial Rule 38.

Bradford J. Smith, #22783-47
Ken Nunn Law Office

104 South Franklin Road
Bloomington, IN 47404
Telephone: 812-332-9451
Fax Number: 812-331-5321
Attorney for Plaintiff

KEN NUNN LAW OFFICE

BY:

s/ Bradford J. Smith
Bradford J. Smith, #22783-47
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
Phone: (812) 332-9451

Fax: (812) 331-5321

E-mail: brads@kennunn.com
